﻿I have the honour to convey to you, Sir, and to the representatives present here, the greetings of my Sovereign, King Birendra Bir Bikram Shah Dev, as well as his best wishes for the success of the current session of the General Assembly.
382.	May I also on behalf of my delegation extend our warm felicitations to Mr. Paul Lusaka on his election to the high office of President of the thirty ninth session of the General Assembly. We are indeed happy to find a man of his eminence and ability guiding the work of this important session. He represents a country which is deeply committed to the principles of nonalignment and has always been in the forefront of defending the cause of international peace and justice. Nepal shares common characteristics and commitments with Zambia. My delegation is therefore confident that the deliberations at this session of the Assembly will be both meaningful and memorable.
383.	I would be remiss were I to fail to express our appreciation to Mr. Jorge Illueca, who presided over the thirty-eighth session of the General Assembly with great distinction.
384.	I would also like to take this opportunity to place on record our sincere appreciation of the Secretary General for his contributions in promoting the cause of international peace and cooperation and also for his efforts to enhance the image and effectiveness of the United Nations.
385.	My delegation has the pleasure to welcome among us Brunei Darussalam, a country with which Nepal enjoys a close relationship.
386.	Many distinguished speakers who have preceded me have given expression to their concern over the dangers and difficulties that we face today. Indeed, every passing year has been a witness to the drift and deterioration in the international situation. While the world moves from crisis to crisis, the actions of the international community have been more in the nature of belated reactions than of bold initiatives to forestall problems or make better arrangements for the future. The maintenance of international peace and security and the enhancement of global cooperation for the benefit of mankind presuppose a gradual but steady strengthening of an international order. This will require a universal acceptance of the codes of international conduct and a growth in trust and respect between nations.
387.	These are the principles on which the United Nations was founded, and these are the principles that we are all committed to uphold. However, the gap between conduct and commitment has led not only to the aggravation of tension and trouble but also has seriously eroded the very effectiveness of the Organization. I sometimes wonder whether we can afford further deviation from the principles of the Charter of the United Nations. Man's ingenuity in endlessly refining the supreme weapons of universal annihilation stands in stark contrast to deprivation and destitution of an unimaginable magnitude. A number of key disputes with potential for subverting the fragile structure of world peace continue to go unresolved. While poverty and economic hardship threaten a vast portion of the world's population, efforts to devise global economic remedies remain deadlocked. Violence and terrorism, bred by mass frustrations, are sapping the failing faith in human life and values.
388.	If there was anything of universal significance in the dismal events of the past year it was our need to address ourselves to the most pressing problem of our time, the arms race. Yet we find the momentum in the reverse direction. The strained relations between the two superpowers have continued to feed on the infinitely ominous tendency to build, refine and stockpile weapons. Their competition in manufacturing and stockpiling weapons of mass destruction has triggered an intense race far in excess of the legitimate need for self-defence among the third world countries. While the arms race has been increasing both in intensity and scope, no progress is recorded in the negotiations with respect to priorities identified in the Final Document of the Tenth Special Session, devoted to disarmament [resolution 8-10/2]. All the more frustrating is the fact that there appears to be very little prospect of an immediate breakthrough, notwithstanding the technical and legal groundwork laid down years ago. The stalemate in the Conference on Disarmament on such issues as the comprehensive nuclear test ban treaty, agreement on the complete and effective prohibition of the development, production and stockpiling of all chemical weapons and their destruction and on a convention prohibiting the development, production, stockpiling and use of radiological weapons cannot be explained other than as a result of the lack of political will on the part of the major Powers to come to any agreement.
389.	It is true that all nuclear weapon States have expressed an aversion to using nuclear weapons. However, the very existence of such weapons in the present state of international relations presents an unprecedented threat to human life and civilization. Possession of these weapons confers on the major Powers a responsibility to negotiate ways to reduce and ultimately eliminate these weapons of annihilation.
390.	Nepal has always insisted that continuing dialogue between the United States and the Soviet Union undertaken in good faith will not only facilitate progress on all aspects of nuclear disarmament but also have a decisive impact on the general climate of international relations. A prolonged stalemate in the negotiations between the two superpowers could, in addition, have far-reaching implications for the proliferation of nuclear weapons, both vertically and horizontally. It might then be too late for the Treaty on the Non-proliferation of Nuclear Weapons to contain the situation any longer.
391.	My delegation fully shares the general anxiety posed by nuclear weapons. We would like to stress, however, the need to tackle the problem of the production, refinement, stockpiling and, above all, international transfer of conventional weapons. Inferior to nuclear weapons only in their capacity to bring devastation, these immensely powerful weapons of mass destruction have been a major drain on the limited resources of many developing countries which are trying to outdo each other in acquiring them. These weapons have caused untold suffering in the years since the founding of the United Nations. My delegation welcomes the study on all aspects of the conventional arms race and on disarmament relating to conventional weapons and armed forces. We would support any initiative designed to promote security and stability at a lower level of armament.
392.	My delegation shares the deep concern at the present prospect of the arms race extending into outer space and reiterates its appeal for negotiations to be initiated without delay and for action to prevent this development.
393.	The past years have shown an increasing tendency to resort to arms in response to situations that could or should have been resolved through peaceful means. This has increased the opportunity for powerful foreign forces to intervene in the affairs of smaller nations. The superimposition of East West tensions on regional conflicts has further complicated the situation.
394.	The situation in the Middle East, with all its complexities, continues to command the attention of the international community. The adamant refusal to heed reason and good sense has perpetuated the cycle of mistrust and violence. The national tragedy of Lebanon has only underscored the need to redouble efforts to find a solution to that continuing crisis. A just and lasting peace in that region can be achieved only through a comprehensive settlement covering all aspects of the problem, such as recognition of the inalienable rights of the Palestinian people and the right of all States in the region, including Israel, to live in peace within secure and recognized boundaries, and Israel's withdrawal from territories occupied since 1967.
395.	The United Nations is the only universal forum within the framework of which efforts towards a comprehensive peace can properly be pursued. In the past we welcomed partial steps in the hope that they would be a prelude to comprehensive peace and justice. We stand ready to support any initiative that sincerely seeks to address the elements of a just, lasting and comprehensive peace that I have outlined. The United Nations should also take immediate steps to encourage national reconciliation in Lebanon, the withdrawal of all foreign forces and respect for the territorial integrity and legitimate sovereignty of Lebanon.
396.	The continuing conflict between two nonaligned countries, Iran and Iraq, is a source of deep concern to the international community. That tragic war has caused immense human suffering and material loss and will have unpredictable consequences in a very sensitive area of the world. Nepal renews its appeal to both Iran and Iraq to agree to an effective ceasefire and seek a negotiated settlement of their dispute.
397.	Utter disregard for the basic norms governing relations between States in many parts of the world has been a constant source of tension and a threat to international peace and security. Every State, big or small, powerful or weak, has the inalienable right to choose its own social, economic and political system. This basic and legitimate right of a State and people can be denied only at the cost of the ideals, purposes and principles of the Charter of the United Nations. Respect for these fundamental principles of interstate relations enshrined in the Charter is the only effective protection for States against the domineering influence of the big Powers. It is in this perspective that my delegation views the situation m Kampuchea and Afghanistan.
398.	The situation in Kampuchea remains a matter of grave concern. Despite strenuous efforts by the United Nations and the International Conference on Kampuchea, peace and stability have not come to that country and the situation remains precarious. Only a just solution of the military and political issues can lead to a comprehensive solution of the Kampuchean problem. My delegation once again reiterates its call for the total withdrawal of foreign forces, which alone can create the conditions in which the Kampuchean people can exercise their right to self-determination.
399.	Similarly, developments in Afghanistan have been a cause of great tension and anxiety throughout the world. The General Assembly has more than once pronounced itself unequivocally on the principles involved and the action required. Only adherence to the will of an overwhelming majority of the international community can help facilitate a fair political solution that will ensure that the Afghan people determine their own destiny without intervention or interference from outside. The efforts of the Secretary General and his Personal Representative, Mr. Diego Cordovez, enjoy the full confidence and support of my delegation.
400.	The situation in Central America remains volatile and tense. A feeling of insecurity and fear of destabilization caused by outside forces is fuelling violence and tension in the region. My delegation reiterates its support for Security Council resolution 530 (1983), which reaffirms the right of the States in the region to live in peace and freedom. The efforts of the Contadora Group continue to receive our firm support.
401.	The situation in Cyprus has taken an unhappier turn in the recent past. Nepal reiterates its support for the territorial integrity, independence, sovereignty and nonaligned character of Cyprus. My delegation believes that intercommunal talks under the auspices of the Secretary-general offer the best hope for a viable solution of the Cyprus problem, and it renews its support for the recent initiative taken by the Secretary General in that direction.
402.	Nepal remains firm in its view that the aspirations of the Korean people for national reunification must be fulfilled peacefully, without outside interference.
403.	Despite concerted efforts by the international community, South Africa persists with the abhorrent system of apartheid. It also continues to implement its policy of bantustanization, designed to make millions of citizens aliens in their own country The recent sham reforms to give a semblance of representation to the so-called Coloureds and persons of Indian origin is yet another manoeuvre of the minority racist regime to deny the majority their birth right. South Africa's policies constitute a supreme negation of all that constitutes the guiding principles of the United Nations. My delegation renews its call for effective international measures under the provisions of the Charter of the United Nations, measures which alone can force the South African regime to respect the will of the international community, thus neutralizing a potential threat to international peace and security.
404.	My delegation has repeatedly voiced its total opposition to South Africa's illegal occupation of Namibia. We strongly denounce the prevarications often resorted to by South Africa to delay indefinitely the independence of that Territory, for which the United Nations has the sole responsibility. My Government reaffirms its support for the just struggle of the Namibian people, under the leadership of SWAPO. We also renew our appeal to the members of the contact group of five Western States to intensify their efforts for the early implementation of Security Council resolution 435 (1978), which alone constitutes the internationally accepted basis for the solution of the Namibian question.
405.	Apart from the specific political and security issues to which I have referred, there are economic problems of an equally great magnitude which confront humanity and which must be taken into account seriously if we are to make progress in the great task of building a reasonably acceptable world order. In spite of attempts to strengthen international cooperation, the world continues to face increasing economic difficulties.
406.	In the face of the pressing economic needs of the third world countries, the continued deadlock in the efforts to launch global negotiations is clearly unacceptable The Group of 77 has been approaching the issue with an open and positive mind, as was evident in the exploratory exchanges during the thirty-eighth session of the General Assembly. We are dismayed that the London Economic Summit of the industrialized countries, held in June of this year, was conspicuously silent on the issue of global negotiations.
407.	Our concern over this continued impasse arises from our conviction that the fundamental problems facing the international community in areas of development and international economic cooperation are global in nature and therefore require a global, integrated approach. Short of this, no measure, no solution, however well-intentioned, can adequately respond to the present crisis.
408.	The much heralded recovery is limited to a few developed market economies. High interest rates, falling prices of primary products, fluctuating exchange rates, an increasing tendency to protectionism, a critical shortfall in resources of international development agencies and the high cost of imports have made the economies of developing countries even more vulnerable. In these circumstances, the negative attitude to the pressing needs of the developing countries is most regrettable.
409.	The United Nations Conference on the Least Developed Countries, held in Paris in 1981, drew the attention of the international community to the plight of that group of countries, whose economies were extremely fragile and faced further deterioration if immediate international action was not forthcoming. The Substantial New Programme of Action for the 1980s for the Least Developed Countries, adopted by that Conference,'" was a firm commitment of the international community to help to develop the infrastructure of the least developed countries and to launch sustained development programmes. A midterm global review of the implementation of the Programme is to be undertaken in 1985. Looking back, we cannot but express serious concern at the lack of progress in the implementation of special measures envisaged under the Programme. My delegation wishes to this opportunity to remind donor countries of their solemn commitments and urge them to come forward generously to realize the objectives set out in the Programme.
410.	As a least developed, as well as a landlocked country, Nepal has a vital stake in the full and Successful implementation of the Programme. We have launched a coordinated and programmed effort to achieve the all-round development of our country, but our efforts need a good degree of international support. While we accept primary responsibility for our own national development, international cooperation can go a long way in helping us to help ourselves.
411.	International development organizations have a vital role to play in achieving the objectives of the International Development Strategy for the Third United Nations Development Decade. Shortfalls in the critically needed resources allocated voluntarily to those organizations are disturbing. Organizations like UNDP have, over the years, developed a highly refined skill to provide development assistance. Inability to use these valuable tools because of severe resource constraints would indeed be unfortunate. I take this opportunity to express our appreciation of the valuable assistance Nepal has been receiving from various United Nations bodies and agencies.
412.	Given the interdependent nature of the world economy, energy, including new and renewable sources of energy, cannot be treated in isolation. It is an issue closely related to international finance and monetary questions and development assistance. Development of a sustainable supply of energy without excessively depleting natural resources is a great challenge to the international community. It was in this spirit that my country welcomed the Nairobi Programme of Action for the Development and Utilization of New and Renewable Sources of Energy, adopted in 1981," and the subsequent developments leading to identification of priority areas for immediate study and possible implementation.
413.	Nepal has based its strategy for national development on an accelerated but prudent exploitation of water resources. However, the magnitude of the task in terms of resources and technology requirements is immense. We appreciate the interest and active participation of friendly countries and multilateral institutions in this undertaking.
414.	Because we are aware of the fact that science and technology alone can give us a breakthrough in socioeconomic development, the activities at the United Nations in this field are of great interest to us. In the last few years we have made some institutional arrangements to mobilize local talent for national development. My delegation notes with satisfaction the work done by the Intergovernmental Committee on Science and Technology for Development in implementing the Vienna Programme of Action on Science and Technology for Development, adopted in 1979.We look forward to an early settlement of the issue concerning resources for the establishment of a financing system for science and technology.
415.	The continued deadlock in the North South dialogue has reinforced the importance and urgency of South South cooperation. My delegation expresses satisfaction at the achievements of the follow up of the Caracas Programme of Action adopted by the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas in May 1981."
416.	Nepal firmly believes that the strengthening of South South cooperation is an essential! ingredient of international cooperation and development. As a part of this process, the seven countries of South Asia are engaged in a programme of regional cooperation. We have already covered important ground at the conceptual stage, and an integrated programme of action has been adopted. The second South Asian Regional Cooperation Meeting of Foreign Ministers, held at Male on 10 and 11 July of this year, gave clear guidelines for the systematic implementation of the programme of action, launched in a spirit of mutual understanding for mutual benefit.
417.	This brief survey of a few of the important issues facing us brings me back to the idea with which I opened my statement. The ideal world order which the Charter of the United Nations visualizes, viewed against ever-increasing and complicated problems, appears Utopian. It is, however, preferable to a course of events which, if allowed to grow unchecked, would lead to a world conflagration.
418.	While the reality around us is bleak, we at least have some instruments to deal with it. The process of decolonization, except for Namibia, is almost complete. Human rights and human dignity have become important factors in international affairs; science and technology offer great prospects for attacking poverty and inequality on a global scale; and, above all, the United Nations offers a unique mechanism to deal with threats to international peace and security. The frequent side-tracking of the decisions of the Security Council and its failure to develop an effective common approach to potential threats to international peace and security have eroded respect for the Security Council and for the United Nations in general. If things are allowed to go on in this way, we face the danger of accepting difficulties without trying to solve them, with possible catastrophic results.
419.	This places enormous responsibilities on each of the States Members of the United Nations. A rededication to the commitments undertaken under the Charter must mean a clear realization of the demand for cohesion and cooperation in facing threats—political, security and economic. International peace and security and international cooperation for global development are issues which override ideological interests. Given the sincere cooperation of all, the mechanisms provided in the Charter for the maintenance of international peace and security, for social justice and for economic development are as valid today as they were at the time of their formulation.
420.	Nepal has abiding faith in the principles and purposes of the United Nations. We stand ready to contribute in whatever way we can to strengthening this international instrument of peace and development. The present state of international relations and the crisis in the world economy have only reinforced our belief in the indivisibility of peace and development. This perception has led us to support the establishment of zones of peace in the Indian Ocean, South East Asia and any other region or country. We likewise support the recent initiatives of ASEAN to make Southeast Asia a nuclear weapon free zone. It has been our considered view that each initiative of this nature, be it the creation of a zone of peace or of a nuclear weapon free zone, will help to reduce tension and institutionalize peace, with a positive and salutary effect on peace, stability and development. 

421.	Inspired by a desire further to strengthen peaceful and cooperative relations with all countries and in response to our national needs and aspirations, King Birendra has proposed that Nepal be declared a zone of peace. This proposal embodies our firm resolution to meet challenges of development in an atmosphere of stability and security, while contributing to the cause of peace and stability in our neighbourhood and beyond. This proposal reflects our traditional ethos and embraces the spirit of the Charter of the United Nations and the purposes of the Movement of Nonaligned Countries. I take this opportunity to thank all those countries which have supported our proposal.
422.	In conclusion, I wish to emphasize once again the gravity of the present international situation. The tendency to replace cooperation by confrontation, conciliation by conflict, mutual understanding by discord and accommodation by imposition cannot be allowed to grow unchecked. With its near universal membership and well-established principles, the United Nations continues to be our best hope for saving ourselves and succeeding generations from the scourge of war. What is needed is our will to use this machinery and effort to make it more effective. Nepal is ready to support any initiative in that direction.
